DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is responsive to the application filed on 11/21/2019.
2.	Claims 1-20 are pending.
3.         Claims 1-20 are rejected.


Priority
Acknowledgment is made of applicant’s claim for foreign priority based on an application No. KR10-2018-0144363, filed in Republic of Korea on 11/21/2018. It is noted that the applicant has filed a certified copy of the application as required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/21/2019 and 07/02/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Antti Eronen et al (US 20080250315 A1), hereinafter “Eronen”.

Regarding Claim 1, Eronen discloses an electronic device (Eronen, Paragraph 0051, one or more electronic devices) comprising:
a housing (Eronen, Paragraph 0052, electronic device may comprise any wired or wireless communication device capable of storing and/or accessing various media files, such as, for example, a cellular telephone, personal digital assistant (PDA), pager, mobile communication device, personal computer (PC), laptop, etc. A person skilled in the art would reasonably recognize that any one of these wired or wireless communication devices will include a housing);
a communication circuit disposed inside the housing (Eronen, Paragraph 0055, electronic device includes a transmitter and a receiver. Electronic device also includes multiple communication protocols);
a touch screen display viewable through a part of the housing (Eronen, Paragraph 0057, mobile device includes touch display);
at least one processor disposed inside the housing and operatively connected to the communication circuit and the touch screen display (Eronen, Paragraph 0055, mobile device includes processing device (e.g., a processor, controller, or the like , that provides signals to and receives signals from the transmitter and receiver, respectively);
and a memory disposed inside the housing and operatively connected to the at least one processor (Eronen, Paragraph 0058, mobile device includes memory),
wherein the memory is configured to store a first application for performing a payment for an offline store or an online store and an avatar image (Eronen, Paragraph 0045, mobile computer uses an Internet music store or an online music purchasing application to use with the avatar. Paragraph 0051, electronic device stores an application capable of creating an avatar),
and wherein the memory is configured to store instructions that, when executed, cause the at least one processor to control the electronic device to:
perform a payment process for a product of the offline store or the online store based on driving of the first application (Eronen, Paragraph 0045, mobile computer uses music purchasing application in order to purchase music that is used to change the visuals of the avatar),
obtain an image associated with the product based at least in part on payment information obtained by the performed payment process through the communication circuit (Eronen, Paragraph 0045, Internet music store or an online music purchasing application running on a mobile computer may provide a preview option which would allow the user to preview changes in the appearance of the avatar or other graphical representation. The avatar could be modified based on the particular album to be added to the collection of media files of the user. Thus, the user is capable of visually previewing the user's avatar as changes in the contents of the user's collection of media files are made),
generate an item image corresponding to the product based at least in part on the obtained image (Eronen, Paragraph 0045, obtaining a preview of the changes in the avatar based on the online music purchasing application that is used to purchase an item. Paragraph 0048, downloading clothes, accessories, and/or dance movements for avatar),
combine the item image with the avatar image (Eronen, Paragraph 0045, user can visually preview the user’s avatar as changes in the content of the user’s collection of media are made),
and display the composite avatar image on the display (Eronen, Paragraphs 0028-0029, demonstrating what the avatar could look like based on the modifications performed. Paragraph 0045, develop visual appearance of the avatar based on the preview that is used).


Regarding Claim 4, Eronen discloses the electronic device of claim 1 above, wherein the instructions, when executed, cause the processor to control the electronic device to:
obtain identification information associated with the product included in the payment information, and generate the item image based on the identification information and the image (Eronen, Paragraph 0045, user selects a specific album to buy in order to see what the avatar would look like if the user was to buy the particular album. Paragraph 0047, user purchases and downloads new clothes, accessories and/or dance movement templates in order to modify the avatar. Paragraph 0048, the media file (e.g., song or CD) may include or attach one or more apparel items or accessories related to the media file when the user purchases the media file such that the apparel or accessory item is accessible by a user's electronic device).

Regarding Claim 5, Eronen discloses the electronic device of claim 4 above, wherein the instructions, when executed, cause the processor to control the electronic device to:
Eronen, Paragraph 0048, the media file (e.g., song or CD) may include or attach one or more apparel items or accessories related to the media file when the user purchases the media file such that the apparel or accessory item is accessible by a user's electronic device. These apparel or accessories may be included in a collection of the avatar's wardrobe or directly affect the appearance of the avatar).

Regarding Claim 6, Eronen discloses the electronic device of claim 4 above, wherein the identification information includes a name of the product and a type of the product (Eronen, Paragraphs 0045, 0047, purchasing a specific album of a certain type of music. User also purchases and downloads new clothes, accessories, and/or dance movement templates (block 50) in order to modify the avatar. User can also buy new items from different categories from a service provider).

Regarding Claim 10, Eronen discloses the electronic device of claim 1 above, wherein the instructions, when executed, cause the processor to control the electronic device to store the generated item image in the memory (Eronen, Paragraph 0033, avatar owns a closet or other type of furniture that is used for storing items. Paragraphs 0051, 0058, mobile device contains a memory for creating an avatar).

Regarding Claim 11, Eronen discloses the electronic device of claim 4 above, wherein the instructions, when executed, cause the processor to control the electronic device to:
map the generated item image onto the identification information to store the item image in the memory (Eronen, Paragraph 0033, storing specific clothes of the avatar in the closet for later use. Paragraph 0034, user indicates which portion of the avatar should correspond to a particular music genre or attribute. Paragraph 0036, identified audio file is communicated from the service provider back to the electronic device, where the information is stored in a meta-data database stored locally in the memory of the electronic device).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eronen in view of Eric Paul Merritt et al (US 20080052242 A1), hereinafter “Merritt”.

Regarding Claim 2, Eronen discloses the electronic device of claim 1 above.

However, Eronen fails to explicitly disclose wherein the instructions, when executed, cause the processor to control the electronic device to: obtain a URL associated with the image associated with the product included in the payment information, and obtain the image corresponding to the product through the URL.
 
Merritt, from the same or similar field of endeavor, discloses wherein the instructions, when executed, cause the processor to control the electronic device to:
obtain a URL associated with the image associated with the product included in the payment information, and obtain the image corresponding to the product through the URL (Merritt, Paragraph 0038, content distribution module provides a web page that allows the users to browse, purchase, and download graphical assets stored in the content database. The users can download and view trial content such as avatars and/or avatar accessories in a target application).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Eronen in view of Merritt in order to further modify the method of analyzing files in order to modify an avatar from the teachings of Eronen with the method of distributing graphical asses among communication devices from the teachings of Merritt.
One of ordinary skill in the art would have been motivated because the users will be able to use and/or share the avatar contents once the items are purchased using the provided web page (Merritt– Paragraphs 0030, 0038-0040).

Regarding Claim 3, the combination of Eronen and Merritt disclose the electronic device of claim 2 above, where Merritt further discloses wherein the URL includes an address for the image corresponding to the product (Merritt, Paragraph 0038, provided web page includes the graphical assets stored in the content database which are purchased and downloaded by the users).


Regarding Claim 15, Eronen discloses an electronic device (Eronen, Paragraph 0051, one or more electronic devices) comprising:
a housing (Eronen, Paragraph 0052, electronic device may comprise any wired or wireless communication device capable of storing and/or accessing various media files, such as, for example, a cellular telephone, personal digital assistant (PDA), pager, mobile communication device, personal computer (PC), laptop, etc. A person skilled in the art would reasonably recognize that any one of these wired or wireless communication devices will include a housing);
- 29 -(2019-OPSE-2916/US)a touch screen display viewable through a part of the housing (Eronen, Paragraph 0057, mobile device includes touch display);
a communication circuit disposed inside the housing (Eronen, Paragraph 0055, electronic device includes a transmitter and a receiver. Electronic device also includes multiple communication protocols);
a processor disposed inside the housing and operatively connected to the display and the communication circuit (Eronen, Paragraph 0055, mobile device includes processing device (e.g., a processor, controller, or the like , that provides signals to and receives signals from the transmitter and receiver, respectively);
Eronen, Paragraph 0058, mobile device includes memory. Paragraph 0045, mobile computer uses an Internet music store or an online music purchasing application to use with the avatar. Paragraph 0051, electronic device stores an application capable of creating an avatar),
and wherein the memory is configured to store instructions that, when executed, cause the processor to control the electronic device to:
receive payment information of a product using the communication circuit from an external server (Eronen, Paragraph 0045, mobile computer uses music purchasing application in order to purchase music that is used to change the visuals of the avatar),
obtain at least one identification information of the product based at least in part on the received payment information (Eronen, Paragraph 0045, Internet music store or an online music purchasing application running on a mobile computer may provide a preview option which would allow the user to preview changes in the appearance of the avatar or other graphical representation. The avatar could be modified based on the particular album to be added to the collection of media files of the user. Thus, the user is capable of visually previewing the user's avatar as changes in the contents of the user's collection of media files are made),

However, Eronen fails to explicitly disclose obtain a universal resource locator (URL) associated with the product included in the payment information to analyze a web page connected to the URL, generate an image of an avatar item associated with the product based at least in part on the obtained identification information and the analyzed result, and combine the stored avatar image with the generated image of the avatar item to provide the composite image on the display.

Merritt, Paragraph 0038, content distribution module provides a web page that allows the users to browse, purchase, and download graphical assets stored in the content database. The users can download and view trial content such as avatars and/or avatar accessories in a target application),
generate an image of an avatar item associated with the product based at least in part on the obtained identification information and the analyzed result (Merritt, Paragraphs 0038-0039, users browse the web page and/or cell phone interface in order to browse and purchase the digital items),
and combine the stored avatar image with the generated image of the avatar item to provide the composite image on the display (Merritt, Paragraphs 0038-0039, once the user has purchased the desired items, the users can then put on the purchased items on their avatars).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Eronen in view of Merritt in order to further modify the method of analyzing files in order to modify an avatar from the teachings of Eronen with the method of distributing graphical asses among communication devices from the teachings of Merritt.
One of ordinary skill in the art would have been motivated because the users will be able to use and/or share the avatar contents once the items are purchased using the provided web page (Merritt– Paragraphs 0030, 0038-0040).


Regarding Claim 16, the combination of Eronen and Merritt disclose the electronic device of claim 15 above, where Merritt further discloses wherein the identification information includes at least one of product seller information, a name of the product, image information of the product, or type information of the product (Merritt, Paragraphs 0038-0039, 0084, when user purchased the item they receive an authoring version of the graphic asset, which allows the user to modify the graphic asset and use the graphic asset).

Regarding Claim 17, the combination of Eronen and Merritt disclose the electronic device of claim 15 above, where Eronen further discloses wherein the instructions, when executed, cause the processor to control the electronic device to:
map the generated avatar item onto the obtained at least one obtained identification information to store the generated avatar item at a database of the memory (Eronen, Paragraph 0033, storing specific clothes of the avatar in the closet for later use. Paragraph 0034, user indicates which portion of the avatar should correspond to a particular music genre or attribute. Paragraph 0036, identified audio file is communicated from the service provider back to the electronic device, where the information is stored in a meta-data database stored locally in the memory of the electronic device).

Regarding Claim 18, the combination of Eronen and Merritt disclose the electronic device of claim 15 above, where Merritt further discloses wherein the instructions, when executed, cause the processor to control the electronic device to:
- 30 -(2019-OPSE-2916/US)transmit the received payment information to an avatar item generation server using the communication circuit (Merritt, Paragraph 0038, user browses web page and/or cell phone interface in order to browse and purchase a graphic asset stored in the content database),
Merritt, Paragraph 0039, once the content is purchased the users will be able to save the item into the cell phone’s non-volatile memory),
and combine the received avatar item with the stored avatar image (Merritt, Paragraph 0039, saved graphic assets can used on the user’s avatar).

Regarding Claim 20, the combination of Eronen and Merritt disclose the electronic device of claim 15 above, where Merritt further discloses wherein the instructions, when executed, cause the processor to control the electronic device to:
receive an input for selecting the generated avatar item (Merritt, Paragraph 0038, users are able to browse, try on, and purchase graphic assets stored in the content database),
request product information corresponding to the avatar item from a product seller server (Merritt, Paragraph 0038, users are able to download a graphic asset in order see how the graphic asset would look like in their avatar for a trial period. Paragraph 0043, graphic asset includes marketing information (e.g., authorship and/or publisher information corresponding to the graphic asset)),
in response to the received input using the communication circuit, receive the product information from the product seller server (Merritt, Paragraph 0039, once the content is purchased the users will be able to save the item into the cell phone’s non-volatile memory),
and provide the received product information on the display (Merritt, Paragraph 0039, saved graphic assets can used on the user’s avatar).



Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Eronen in view of Amy Poon et al (US 20150024840 A1), hereinafter “Poon”.

Regarding Claim 7, Eronen discloses the electronic device of claim 1 above.

However, Eronen fails to explicitly disclose wherein the instructions, when executed, cause the processor to control the electronic device to: receive a message including the payment information through the communication circuit from an external sever operating in conjunction with the first application.

Poon, from the same or similar field of endeavor, discloses wherein the instructions, when executed, cause the processor to control the electronic device to:
receive a message including the payment information through the communication circuit from an external sever operating in conjunction with the first application (Poon, Paragraph 0050, messaging application is responsible for the generation and delivery of messages to client users based on services performed by the payment system. Such messages include status of products and/or payment status).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Eronen in view of Merritt in order to further modify the method of analyzing files in order to modify an avatar from the teachings of Eronen with the method of purchasing accessories for a photo, image, or avatar from the teachings of Poon.



Regarding Claim 8, the combination of Eronen and Poon disclose the electronic device of claim 7 above, where Poon further discloses wherein the payment information includes at least one of a name of the offline store or online store, a name of the product, and a URL including the image of the product (Poon, Paragraph 0050, message includes status of the product and invoice of the product).

Regarding Claim 9, the combination of Eronen and Poon disclose the electronic device of claim 7 above, where Poon further discloses wherein the instructions, when executed, cause the processor to control the electronic device to:
receive the message based on the payment process being completed (Poon, Paragraph 0050, message is sent via the payment system, wherein the messages are based on the payment status of the product).



s 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Eronen in view of Sundar Amalan Vincent (US 20150304806 A1), hereinafter “Vincent”.

Regarding Claim 12, Eronen discloses the electronic device of claim 1 above.

However, Eronen fails to explicitly disclose further comprising: a location sensor, wherein the instructions, when executed, cause the processor to control the electronic device to: obtain location information of the electronic device using the location sensor, transmit the location information to an external server using the communication circuit, and obtain the item image corresponding to the location information from the external server using the communication circuit.

Vincent, from the same or similar field of endeavor, discloses further comprising:
a location sensor (Vincent, Paragraph 0039, location of user associated with a user device is determined via geo location services), wherein the instructions, when executed, cause the processor to control the electronic device to:
obtain location information of the electronic device using the location sensor, transmit the location information to an external server using the communication circuit (Vincent, Paragraph 0039, location of user associated with a user device is determined via geo location services. Paragraph 0045, user information is sent to remote location server, wherein the remote location server associates the user with a particular user account maintained by the remote location server),
and obtain the item image corresponding to the location information from the external server using the communication circuit (Vincent, Paragraph 0046, image of sunglasses is selected based on the location of the user (e.g., user is detected entering an eyeglass store).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Eronen in view of Vincent in order to further modify the method of analyzing files in order to modify an avatar from the teachings of Eronen with the method of automatically changing or customizing an image from the teachings of Vincent.
One of ordinary skill in the art would have been motivated because by having an image customization performed, the user’s transaction experience will be enhanced (Vincent – Paragraphs 0001-0002).

Regarding Claim 13, the combination of Eronen and Vincent disclose the electronic device of claim 12 above, where Vincent further discloses wherein the instructions, when executed, cause the processor to control the electronic device to:
display the avatar image combining the generated item image with the item image corresponding to the location information on the display (Vincent, Paragraph 0046, When the location of a user of user device 320 is determined, for example, the user is detected to enter a store, or to be near a store, or the user checks into a store such as an eyeglass store, an image of sunglasses 326 is automatically overlaid on image 322 and displayed on user device 320, as illustrated in the embodiment of FIG. 3B).

Regarding Claim 14, Eronen discloses the electronic device of claim 1 above.

However, Eronen fails to explicitly disclose wherein the instructions, when executed, cause the processor to control the electronic device to: display a tag associated with the product in an area associated with the item image of the composite avatar image on the display.

Vincent, from the same or similar field of endeavor, discloses wherein the instructions, when executed, cause the processor to control the electronic device to:
display a tag associated with the product in an area associated with the item image of the composite avatar image on the display (Vincent, Paragraph 0047, a user-selectable interface 328, which may be labeled “Options” or have any other appropriate label, may provide information such as details or one or more options associated with an item shown on an overlaid image).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Eronen in view of Vincent in order to further modify the method of analyzing files in order to modify an avatar from the teachings of Eronen with the method of automatically changing or customizing an image from the teachings of Vincent.
One of ordinary skill in the art would have been motivated because by having an image customization performed, the user’s transaction experience will be enhanced (Vincent – Paragraphs 0001-0002).



Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Eronen in view of Merritt and in further view of Vincent.

Regarding Claim 19, the combination of Eronen and Merritt disclose the electronic device of claim 15 above.



Vincent, from the same or similar field of endeavor, discloses further comprising:
a location sensor (Vincent, Paragraph 0039, location of user associated with a user device is determined via geo location services),
wherein the instructions, when executed, cause the processor to control the electronic device to:
obtain location information using the location sensor (Vincent, Paragraph 0039, location of user associated with a user device is determined via geo location services. Paragraph 0045, user information is sent to remote location server, wherein the remote location server associates the user with a particular user account maintained by the remote location server)
and generate the image of the avatar item based at least in part on the obtained location information and the payment information (Vincent, Paragraph 0046, When the location of a user of user device 320 is determined, for example, the user is detected to enter a store, or to be near a store, or the user checks into a store such as an eyeglass store, an image of sunglasses 326 is automatically overlaid on image 322 and displayed on user device 320, as illustrated in the embodiment of FIG. 3B).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Eronen in view of Merritt and in further view 
One of ordinary skill in the art would have been motivated because by having an image customization performed, the user’s transaction experience will be enhanced (Vincent – Paragraphs 0001-0002).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All the references listed on 892 are related to the subject matter of providing items for an avatar of a user.
Some of the prior art include:
US 20200090391 A1, US 20170287060 A1, and US 20100199200 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER O GUZMAN whose telephone number is (571)270-0588. The examiner can normally be reached Monday - Friday 8 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAVIER O GUZMAN/            Primary Examiner, Art Unit 2446